Citation Nr: 0217914	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as due to 
mustard gas exposure.

2.  Entitlement to service connection for heart disease 
(hypertension), to include as due to mustard gas exposure.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits is the 
subject of a separate decision).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2000 rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board in June 2001.  At that time, 
the Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and 
is ready for further review.


FINDINGS OF FACT

1.  COPD was not present during the veteran's military 
service and is not otherwise shown to be related to the 
veteran's military service.

2.  Heart disease (including hypertension) was not present 
during the veteran's military service or within one year 
thereafter, and is not otherwise shown to be related to 
the veteran's military service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Heart disease (hypertension) was not incurred in or 
aggravated by the veteran's active military service and 
hypertension may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified the veteran of all regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claims, and provided him 
additional opportunities to present evidence and argument 
in support of his claims.  Further, the Board notes that 
the claims file contains relevant service and medical 
records, including VA examinations that addressed the 
veteran's contentions in this case.  The veteran was 
notified by letter dated in February 2002 of the evidence 
he could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the 
bases of the denial of his claims.  As such, the Board 
thus finds that VA has done everything reasonably possible 
to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 
3.102, 3.159.

The veteran contends that he suffers from COPD and heart 
disease as a result of exposure to toxic substances during 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases, such as heart disease, will be presumed if it 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

I.  COPD

Service medical records reveal no complaints or treatment 
related to a respiratory disability.  The veteran's 
respiratory system was evaluated as normal on his July 
1946 service separation examination; the chest X-ray was 
normal.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's COPD is related to 
his military service.  While private and VA medical 
records reflect that the veteran suffers from COPD, the 
Board also notes that the evidence of record reveals that 
COPD was not shown until 1993, and no physician has 
clearly linked the veteran's COPD to service.  While the 
Board does not doubt the sincerity of the veteran's belief 
and credible statements regarding a link between his COPD 
and his military service, the veteran is not competent to 
offer evidence which requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board acknowledges that the November 2001 VA physician 
essentially indicated that whether the gas exposure during 
service was related to his COPD "may be unknown."  The 
Board observes, however, that a January 2000 report of 
contact (with an individual from the VA Central Office) 
reflects that the veteran's name was not located in the 
database concerning persons who may have been exposed to 
"gas experiments."  Further, the November 2001 VA examiner 
did not explain the nearly five decade time period between 
the veteran's military service and his first diagnosis of 
COPD.  In short, the Board finds that to the extent that 
the November 2001 VA examiner's opinion is favorable to 
the veteran on this issue, the opinion is essentially 
based on the veteran's uncorroborated history and is of no 
probative value in this case.

As the preponderance of the evidence is against the 
veteran's claim for service connection for COPD, there is 
not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Heart Disease

Service medical records, including the veteran's July 1946 
service separation examination, reveal no complaints or 
treatment related to heart disease or hypertension.

The Board has carefully reviewed the evidence and 
statements made in support of this claim.  The Board finds 
that the preponderance of the evidence is against a 
finding that the veteran's heart disease is related to his 
military service.  While it is clear that the veteran 
suffers from coronary artery disease and hypertension, no 
physician or competent medical health professional has 
linked the veteran's current heart disease or hypertension 
to his military service.  Further, the Board also notes 
that as hypertension was not shown until decades following 
service, a claim of entitlement to service connection for 
hypertension under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 is not for application 
in this case.  While the Board does not doubt the 
sincerity of the veteran's belief regarding a link between 
his heart disease and exposure to toxic fumes during 
service, the veteran is not competent to offer evidence 
which requires medical knowledge, such as a determination 
of etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Not only has no physician linked the veteran's heart 
disease to his military service, the November 2001 VA 
examiner specifically indicated that the veteran's heart 
disease was not related to his military service.  In 
short, there is not an approximate balance of positive and 
negative evidence regarding the merits of the heart 
disease claim that would give rise to a reasonable doubt 
in the veteran's favor.  As such, the benefit-of-the-doubt 
rule is not applicable, and the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for chronic obstructive pulmonary 
disease (COPD), to include as due to mustard gas exposure, 
is denied.

Service connection for heart disease (hypertension), to 
include as due to mustard gas exposure, is denied.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

